IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


YORK DEVELOPMENT LIMITED                  : No. 737 MAL 2017
PARTNERSHIP,                              :
                                          :
                   Respondent             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
ATLANTIC WIRELESS GROUP, INC.             :
T/D/B/A CINGULAR WIRELESS AND             :
THE WIRELESS EXPERIENCE OF PA             :
INC.,                                     :
                                          :
                   Petitioner

YORK DEVELOPMENT LIMITED                  : No. 738 MAL 2017
PARTNERSHIP,                              :
                                          :
                   Respondent             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
ATLANTIC WIRELESS GROUP, INC.             :
T/D/B/A CINGULAR WIRELESS AND             :
THE WIRELESS EXPERIENCE OF PA             :
INC.,                                     :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2018, the Petition for Allowance of Appeal is

DENIED.